20-50805-rbk Doc#88 Filed 11/05/20 Entered 11/05/20 14:45:46 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed November 05, 2020.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                        §      CHAPTER 11
                                                       §
         KRISJENN RANCH, LLC, et al                    §      CASE NO. 20-50805-rbk
                                                       §
                                                       §
                 DEBTOR                                §      (Jointly Administered)

              ORDER SETTING EXPEDITED HEARING OF DEBTORS’ SECOND
                  JOINT EXPEDITED MOTION TO EXTEND DEBTORS’
                              EXCLUSIVITY PERIOD


         On Consideration of K KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series Pipeline ROW,

  and KrisJenn Ranch, LLC Series Uvalde Ranch’s, Motion Requesting Expedited Consideration of

  Debtors’ Second Joint Motion to Extend Debtors’ Exclusivity Period, and it appearing to the Court

  that notice was sufficient under the circumstances and that the relief sought should be granted; it

  is hereby

         ORDERED that the Motion is granted as set forth herein; and it is further
20-50805-rbk Doc#88 Filed 11/05/20 Entered 11/05/20 14:45:46 Main Document Pg 2 of 2




          ORDERED that a hearing on the following shall be heard on November 10, 2020

  @10am. VIA Telephone Dial 888-278-0296 Access Code 9198559.

  DEBTORS’ SECOND JOINT EXPEDITED MOTION TO EXTEND DEBTORS’
  EXCLUSIVITY PERIOD

  it is further

    ORDERED that the Movant shall give notice of this expedited hearing by forwarding a copy

        of this Order by email, facsimile transmission, or telephone, if possible, to all parties listed

  on the Service List attached to the motion, and shall evidence such service by the filing of a

  certificate of service with the Court prior to the scheduled hearing.



                                                        ###


  Respectfully submitted,


  MULLER SMEBERG, PLLC

  By:/s/ Ronald J. Smeberg
  Ronald J. Smeberg
  SBN: 24033967
  111 W. Sunset
  San Antonio, Texas 78209
  Tel: (210) 664-5000
  Fax: (210) 598-7357

  ATTORNEY FOR DEBTORS




                                                    2
